                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )                     No. 3:18-CR-19-PLR-DCP
                                                 )
MARILYN YVETTE COOK,                             )
                                                 )
                      Defendant.                 )
                                                 )


                               MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. Following the litigation of over twenty pretrial motions [see

Docs. 118, 122, & 127], Defendant Cook has filed the following additional pro se motions and

filings:

               (1) Last Will and Testament of Marilyn Yvette Powell [Doc. 112-
                   1], filed on June 6, 2019;

               (2) Motion for the Court to Take Judicial Notice of the Fact, a Man
                   or Woman Do[es] Not have to be “Sovereign” to Discharge Debt
                   in Reference to HJR 192, Just a U.S. Citizen [Doc. 113-1], filed
                   on June 6, 2019;

               (3) Motion to Produce Proof that Chief Judge Pamela L. Reeves is
                   an Article III Judge [Doc. 114-1], filed on June 6, 2019;

               (4) Motion for Change of Venue [Doc. 115-1], filed on June 6,
                   2019;

               (5) Motion to Produce Civil Case #3:13-cv-000625-TAV-HBG for
                   Background Evidence in the United States Harrassment [sic]
                   [Doc. 116-1], filed on June 6, 2019;
               (6) Motion to Use USA Discovery as Rebuttal Evidence [Doc. 117-
                   1], filed on June 6, 2019;

               (7) Motion for United States Magistrate Judge Debra C. Poplin to
                   Recuse Herself from the Above Style[d] Case [Doc. 119-1],
                   filed on June 10, 2019; and

               (8) Motion for United States Chief Judge Pamela L. Reeves to
                   Recuse Herself from the Above Style[d] Case [Doc. 120-1],
                   filed on June 10, 2019.

The Court finds that the above filings and motions must be DENIED because they are untimely,

irrelevant, duplicative, and/or without merit, as discussed herein.

   I.      Last Will and Testament [Doc. 112-1]

               The Defendant has filed a document [Doc. 112-1] purporting to be her Last Will

and Testament and to have been executed on February 21, 2019. The Defendant provides no

explanation of the relevance of this document to this case, and the Court discerns none. The Court

ORDERS that the Defendant’s pro se filing entitled Last Will and Testament of Marilyn Yvette

Powell [Doc. 112-1] be WITHDRAWN. While the Court questions any possible relevance of a

document executed nearly one and one-half years after the most recent event alleged in the First

Superseding Indictment, the Court makes no ruling with regard to whether this document may be

introduced as evidence at trial.

   II.     Motion for Judicial Notice [Doc. 113-1]

               The Defendant moves [Doc. 113-1, p.1] the Court to take judicial notice of the

“fact” that “a United States citizen has the right to discharge debt even if [they are] not

‘sovereign,’” because the citizen’s birth certificate is an “implied bond” and the citizen is a

representative of his or her “strawman” entity. First, the Court finds that this motion is untimely.

The Court set motion deadlines of March 1, 2019, and May 8, 2019, for the filing of pretrial

motions. The instant motion was filed approximately one month after the expiration of the May 8


                                                 2
deadline. The Court may consider an untimely motion, if the moving party shows good cause for

the belated filing. See Fed. R. Crim. P. 12(c)(3). Here, the Defendant provides no reason, much

less good cause, for filing this motion out of time.

               Additionally, the Court finds that the instant motion lacks merit. The proposed

“fact”—that citizens may discharge debt because their birth certificates are an “implied bond” and

because they are representatives of their strawman entities—is “subject to reasonable dispute” and,

therefore, not an appropriate subject for judicial notice. See Fed. R. Evid. 201(b); see also Cary

v. Cordish Co., 731 F. App’x 401, 407-08 (6th Cir. 2018) (observing that judicial notice is

inappropriate when the fact is disputed). Moreover, Chief Judge Reeves’s recent Memorandum

and Opinion concludes that this argument, which the Defendant has raised in previous filings, is

frivolous [Doc. 127, pp.2-4, 7]. Accordingly, the Defendant’s Motion for the Court to Take

Judicial Notice of the Fact, a Man or Woman Do[es] Not have to be “Sovereign” to Discharge

Debt in Reference to HJR 192, Just a U.S. Citizen [Doc. 113-1] is DENIED as moot, because it

was previously ruled upon.

   III.    Motion for Proof that District Judge Reeves is an Article III Judge [Doc. 114-1]

               The Defendant asks [Doc. 114-1] for proof that Chief Judge Pamela L. Reeves is

an Article III judge. This filing appears to be a variation of several of the Defendant’s motions

arguing that the instant Court lacks jurisdiction over her person or this case and demanding

production of oaths of office. The undersigned analyzed this Court’s jurisdiction in detail in its

May 31, 2019 Report and Recommendation [Doc. 111]. In this report, the Court found [Doc. 111,

p.7] that Chief Judge Reeves is an Article III judge. Chief Judge Reeves accepted [Doc. 127, p.8]

the Report and Recommendation in whole. In addition to being untimely, the Defendant’s motion

is duplicative of her previous filings and has already been determined.          Accordingly, the



                                                  3
Defendant’s Motion to Produce Proof that Chief Judge Pamela L. Reeves is an Article III Judge

[Doc. 114-1] is DENIED as moot.

    IV.    Motions to Permit Admission of Evidence [Docs. 116-1 & 117-1]

               Defendant Cook files two motions seeking a pretrial ruling on the admissibility of

evidence at trial. She asks [Doc. 116-1] the Court to allow her to introduce at trial civil case

number 3:13-CV-00065 as background evidence that former federal employees are harassing her

by bringing the instant charges. She also asks [Doc. 117-1] the Court to permit her to “use all of

the USA discovery for her rebuttal evidence.” In this regard, Defendant Cook states that she

“rebut[s]” the charges in the First Superseding Indictment and that the Court should grant this

motion in order for her to prepare her defense. The Court finds that the instant motions are not

untimely, although filed well after the expiration of the motion deadline, because they are in the

nature of motions in limine.1 However, the Court finds that these motions are vague and premature.

The Defendant seeks a pretrial ruling on the admissibility of general categories of evidence. The

Court cannot tell, outside the context of the trial, whether the Defendant’s 2013 civil case has any

relation to the instant criminal charges. In the case of her motion to permit the introduction of all

of the discovery, she does not identify the evidence or explain its relevance. The Defendant is not

entitled to a blanket, pretrial ruling that all of the evidence she seeks to introduce at trial is

admissible. Instead, the Defendant must seek to introduce specific evidence at the trial itself. The

Defendant’s Motion to Produce Civil Case # 3:13-cv-00065-TAV-HBG for Background Evidence

in the United States Harrassment [sic] [Doc. 116-1] and her Motion to Use USA Discovery as

Rebuttal Evidence [Doc. 117-1] are DENIED, because they are vague and premature.



1
 Motions in limine generally seek to exclude certain evidence from being introduced at trial. The
deadline for filing motions in limine in this case is July 15, 2019.


                                                 4
   V.      Motions Alleging Bias [Docs. 115-1, 119-1, & 120-1]

               Finally, the Defendant has filed three motions seeking relief due to a bare allegation

of “bias” by the Court. Defendant asks that both Chief Judge Reeves [Doc. 120-1] and Magistrate

Judge Poplin [Doc. 119-1] recuse themselves from this case because (1) she does not want a female

judge presiding over her case and (2) because both Chief Judge Reeves and Judge Poplin are

“bias[ed] and prejudice[d] and there is a conflict of interest.” The Defendant also asks [Doc. 115-

1] for a change of venue because both Chief Judge Reeves and Judge Poplin are “bias[ed]” against

her. In this regard, she contends that she did not consent to Judge Poplin, whom she continues to

claim is an Article I judge, and that neither Chief Judge Reeves, nor Judge Poplin, have produced

an oath of office. The Defendant also summarily contends that a change of venue is appropriate

because of the conditions at the jail where she is detained, the media has portrayed her in a “false

light,” and based upon a 2013 civil case that Defendant filed in this district.

               First, the Court finds that these motions should be denied, because they were filed

well after the expiration of the motion deadline in this case. Moreover, the Defendant has not

provided any reason, much less good cause, why these motions could not have been filed by the

motion deadline. See Fed. R. Crim. P. 12(c)(3).

               Second, the Court finds that these motions also lack merit. “It has long been

recognized that freedom of a tribunal from bias or prejudice is an essential element of substantive

due process accorded litigants under the Fifth Amendment.” Matter of Demjanjuk, 584 F. Supp.

1321, 1325 (N.D. Ohio 1984). Moreover, Congress has required that “[a]ny justice, judge, or

magistrate judge of the United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned . . . [or when] he has a personal bias or prejudice

concerning a party, or personal knowledge of disputed evidentiary facts concerning the



                                                  5
proceeding[.]” 28 U.S.C. § 455(a) & (b)(1). However, the judge presiding over a case is presumed

to be unbiased and impartial, and a party challenging the judge’s impartiality bears the burden of

disproving the presumption.      Demjanjuk, 584 F. Supp. at 1325.          A party moving for the

disqualification of a judge must present an affidavit in support of his or her motion, providing

“more than conclusory statements regarding bias or apparent partiality on the part of the presiding

judge.” Id.; United States v. Sinclair, 424 F. Supp. 715, 717 (D. Del. 1976) (holding that

“[d]isqualification results only from the filing of a timely and legally sufficient affidavit”); see

also 28 U.S.C. § 144 (requiring a “timely and sufficient affidavit” by a party alleging personal bias

or prejudice on the part of the presiding judge).

               In the instant case, the Defendant has not filed an affidavit in support of her motions

for recusal, nor has she stated anything more than the bare assertion of bias, prejudice, and conflict

of interest. These bare assertions do not overcome the presumption that the judges in this case are

impartial. Moreover, the Defendant’s preference for a male judge is not a reason for a judge to

recuse herself. Judges have a duty not to recuse themselves unnecessarily, and unnecessary recusal

wastes judicial resources and encourages judge-shopping. Lattanzio v. Brunacini, No. 5:16-171-

DCR, 2018 WL 1865164, *2 (E.D. Ky Apr. 18, 2018) (citing City of Cleveland v. Krupansky, 619

F.2d 576, 579 (6th Cir.), cert. denied, 449 U.S. 834 (1980)). The Defendant’s vague and

unfounded assertions and preferences provide no reason for recusal in this case.

               With regard to the undersigned, the Defendant argues [Doc. 115-1] that she did not

consent to Judge Poplin presiding over the pretrial proceedings in this case. As previously

determined [Doc. 111, pp.7-8], the instant case is a criminal case to which the undersigned

Magistrate Judge is properly assigned, regardless of the Defendant’s lack of consent. 28 U.S.C. §




                                                    6
636(b)(1); c.f. 28 U.S.C. § 636(c)(1) (permitting a magistrate judge to “conduct any or all

proceedings in a jury or nonjury civil matter” upon the parties’ consent).

               Finally, the Court observes that Defendant Cook filed a pro se Response to Order

Dated 6/19/19 Signed by Article I Magistrate Judge Debra C. Poplin [Doc. 126-1], on June 26,

2019, again asking that the undersigned recuse herself from this case. While this response is not

an affidavit and, thus, does not constitute the evidence required to raise a basis for recusal, the

Court will briefly consider the arguments made in this response as a supplemental filing to the

Defendant’s Motion for United States Magistrate Judge Debra C. Poplin to Recuse Herself from

the Above Style[d] Case [Doc. 119-1]. In her response, the Defendant raises the following

additional arguments for recusal: (1) the undersigned “threatened” her with contempt on August

29, 2018; (2) the undersigned ordered a mental evaluation at a Bureau of Prisons (“BOP”) facility

upon the Government’s motion, when the necessary standardized tests could have been performed

locally; (3) the mental evaluation violated the Defendant’s right to a speedy trial; (4) the Court has

not required elbow counsel to serve her subpoenas duces tecum; and (5) an unnamed former federal

employee previously told the Defendant, in an email, that the “Judges in East Tennessee do not

like you.” “Personal bias or prejudice” does not arise from prior judicial rulings or from “opinions

formed by the judge on the basis of facts introduced or events occurring in the course of the current

proceedings, or of prior proceedings.” Liteky v. United States, 510 U.S. 540, 555 (1994). The

arguments the Defendant advances in her response largely reflect the Defendant’s disagreement

with the Court’s rulings in this case.

               With the regard to the Court’s statement regarding contempt, the Court observes

that it attempted to have the Defendant evaluated locally by Dr. Philip Axtell, to assist the Court

in determining whether reasonable grounds existed for an inpatient mental evaluation [see Doc.



                                                  7
29, Minutes of June 14, 2018 hearing]. This local preliminary evaluation was conducted so that

the Defendant would not have to endure unnecessarily the delays associated with a BOP inpatient

evaluation.   Dr. Axtell was not able to complete his preliminary evaluation by the status

conference, because the Defendant twice refused to meet with him [see Doc. 45, pp.2-3]. The

undersigned granted additional time for Dr. Axtell to meet with Defendant Cook and ordered [Doc.

45] that the Defendant cooperate with Dr. Axtell’s administration of a competency interview and

evaluation. The Court cautioned Defendant Cook that “her failure to comply with this order could

result in her being held in contempt of Court” [Doc. 45, p.4]. “A judge’s ordinary efforts at

courtroom administration” are not evidence of partiality or bias, even if they seem “stern” to the

party seeking recusal. Liteky, 510 U.S. at 555-56. The Court finds its direction to Defendant Cook

to cooperate with a local competency interview or risk being held in contempt was warranted by

the Defendant’s previous behavior and is not a basis for recusal.

               The Defendant’s final assertion, that an unnamed former federal employee

previously told the Defendant, in an email, that the “Judges in East Tennessee do not like you,” is

unsubstantiated and devoid of context. Thus, it also provides no basis for recusal.

               Likewise, the Court finds that the Defendant has failed to present a valid argument

for a change of venue in this case. The Constitution provides that a defendant has a right to be

tried where the crime was allegedly committed. U.S. Const. art. III. This provision is interpreted

to mean in the district where the crime is alleged to have occurred, unless a statute or rule directs

otherwise. See Fed. R. Crim. P. 18. In the instant case, the First Superseding Indictment [Doc.

81] alleges that, at all times relevant to the charges, the Defendant resided in Alcoa, Tennessee,

within the Eastern District of Tennessee. Count One alleges that the Defendant presented a

fictitious financial instrument to the Alcoa, Tennessee branch of Regions Bank. Count Two



                                                 8
alleges that the Defendant, in the Eastern District of Tennessee, prepared and presented to the IRS

electronically a false claim for a tax refund. Accordingly, venue in this case properly lies in the

Eastern District of Tennessee.

               The Sixth Amendment guarantees a defendant the right to a trial by an impartial

jury. U.S. Const., amend. VI. This right is effectuated by impaneling a jury of impartial,

“indifferent” jurors who render a verdict based on evidence adduced at trial. Irvin v. Dowd, 366

U.S. 717, 722 (1961). If pretrial publicity jeopardizes a defendant’s right to a fair trial by an

impartial jury, the trial court should grant the defendant a change in venue. Id. at 722-24.

However, in the instant case, the Defendant does not allege that her right to an impartial jury is in

jeopardy. Moreover, her summary statement of “False light through local media” [Doc. 115-1, p.

1], which the undersigned has generously interpreted to be an argument that the local media has

portrayed her in a false light, is unsupported. The Defendant does not point to a single newspaper

article or media report about her or her case. Instead, the Defendant fixates on her desire for

different judges to preside over her case. The Court observes that a change in venue would be

effectuated by holding the trial in another district or by empaneling a jury from another district,

neither of which would automatically result in this case being assigned to different judges.

               In summary, the Defendant’s motions for recusal of Chief Judge Reeves [Doc. 120-

1] and the undersigned [Doc. 119-1], along with her motion for a change of venue [Doc. 115-1],

are DENIED as untimely and without merit.

   VI.     CONCLUSION

           For the reasons discussed above, the Court ORDERS as follows:

           (1) Last Will and Testament of Marilyn Yvette Powell [Doc. 112-1] is
               ORDERED WITHDRAWN;




                                                 9
(2) The Defendant’s Motion for the Court to Take Judicial Notice of the
    Fact, a Man or Woman Do[es] Not have to be “Sovereign” to
    Discharge Debt in Reference to HJR 192, Just a U.S. Citizen [Doc.
    113-1] is DENIED as moot;

(3) The Defendant’s Motion to Produce Proof that Chief Judge Pamela
    L. Reeves is an Article III Judge [Doc. 114-1] is DENIED as moot;

(4) The Defendant’s Motion for Change of Venue [Doc. 115-1] is
    DENIED as untimely and without merit;

(5) The Defendant’s Motion to Produce Civil Case # 3:13-cv-00065-
    TAV-HBG for Background Evidence in the United States
    Harrassment [sic] [Doc. 116-1] is DENIED as vague and premature;

(6) The Defendant’s Motion to Use USA Discovery as Rebuttal
    Evidence [Doc. 117-1] is DENIED as vague and premature;

(7) The Defendant’s Motion for United States Magistrate Judge Debra
    C. Poplin to Recuse Herself from the Above Style[d] Case [Doc.
    119-1] is DENIED as untimely and without merit;

(8) Motion for United States Chief Judge Pamela L. Reeves to Recuse
    Herself from the Above Style[d] Case [Doc. 120-1] is also DENIED
    as untimely and without merit, and

(9) The Clerk of Court is DIRECTED to mail a copy of this
    Memorandum and Order to the Defendant.

   IT IS SO ORDERED.

                                         ENTER:


                                           _____ _________________________
                                         Debra C. Poplin
                                         United States Magistrate Judge




                                    10
